July 6, 1918. The opinion of the Court was delivered by
This is an action to set aside a deed and mortgage. The facts are stated in the report of the master which was in favor of the plaintiff, but was overruled by his Honor, the Circuit Judge; and the plaintiff has appealed.
The issues are discussed at length, both by his Honor, the Circuit Judge, and the master, who differ in their findings upon all the material questions of fact. This Court has reached the conclusion, that the preponderance of the testimony is against the findings of fact by the Circuit Judge, and that he erred in overruling the report of the master.
Reversed.